 KPRSBROADCASTING CORP.535KPRS Broadcasting CorporationandRobertS.Fousek,Attorney.Case 17-CA-3885March 5, 1970DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSviolationof the Act. Contrary to the TrialExaminer, however, we find merit in the GeneralCounsel's exception to the failure of the TrialExaminer to find that Respondent's discharge ofWise violated Section 8(a)(1) of the Act.Respondent is a closely held corporation whichownsandoperatesradiostationKPRS. ItsPresident,Andrew Carter and his wife, MildredCarter, together own 37 2/3 shares of KPRS stock.Mrs. Pate, Respondent's secretary-treasurer at timesOn October 21, 1969,' Trial Examiner RobertCohn issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that Respondent had notengaged in certain other unfair labor practicesalleged in the complaint, and recommended thatsuchallegationsbedismissed.Thereafter,theGeneralCounselandtheRespondentfiledexceptions to the Trial Examiner's Decision, andsupporting briefs. General Counsel and Respondentsubsequently filed answering briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner as herein modified.The Trial Examiner found and, for reasons setforth inhis Decision,we agree that Respondentviolated Section 8(a)(1) of the Act by dischargingemployee John L. Frazier for having engaged inconcerted protected activities on behalf of himselfand other announcer-disc jockeys.We also agreewith the Trial Examiner's finding that RespondentfurtherviolatedSection8(a)(1)of the Act byrefusing to accept the unconditional applications forreinstatement of Frazier,McCormick, and Peterswho along with other employees had engaged in awalkout to protest the discharge of employeesSharon Gamble, Laura Jonas, and Carole Wise.Also, for reasons set forth below, we agree with theTrial Examiner's dismissal of the complaint insofaras it alleged Gamble and Jonas were discharged inAll dates,unless otherwise stated,are 1969'Respondent has excepted to some ofthe credibility findings of the TrialExaminerAfter carefulreviewof therecord, we conclude these credibilityfindingsare not contrary to the clear preponderance of all relevantevidenceAccordingly,we find no basis fordisturbing these findingsStandard Dry Wall Products, Inc,91NLRB 544, enfd. 188 F 2d 362(C.A 3)relevant, owned 352/3shares and theremainingsharesareheldbyvariousotherminorityshareholders. Both Carters are active in the day today management of the station.Sometime late in 1968, several of Respondent'semployees began to express dissatisfaction overexisting work conditions.Many of these grievanceswere voiced to Mrs. Pate at employee meetings heldon some occasions at her home, and on otheroccasions at the home of announcer-disc jockeyJohn L. Frazier. As heretofore found, Frazier wasunlawfully terminated by Respondent on February4,afterhaving attempted to get Respondent tochange its policy regarding the payment of talentfees to its announcers. The meetings with Patecontinued, however. At one of the meetings, Mrs.Pate stated that she would introduce resolutions at aforthcomingmeeting of Respondent's Board ofDirectors which would change corporate policies andrectify the employee complaints. Thereafter, as Pateprepared her resolutions for the Board meeting, shefrequently collaborated with, and was assisted byGamble, Jonas, and Wise in her office at the radiostation.Shealsosecuredproxiesandthecooperation of- enough other minority shareholdersto give her control.There is no direct evidence that the Carters knewof these meetings between Pate and the employees.And with the exception of Frazier, who had voiceddissatisfaction over talent fees, no other employeehad spoken directly to the Carters about workrelated complaints.Mrs. Pate, however, did mentionthe employee dissatisfaction over Respondent's taxwithholding procedure to Mrs. Carter.At the March 21 shareholders meeting, and theBoardofDirectorsmeetingwhichfollowedimmediately thereafter,Pate introduced variousresolutionswhich, in addition to contemplatingpersonnel and policy changes at the radio station,also called for changes in its corporate organization.3When Pate introduced a resolution calling for thereinstatementof John L. Frazier, the Cartersobjectedstrenuously,contendingFrazierwouldcause trouble if reinstated. Additionally, they arguedFrazier was a militant and held membership in ablackmilitant organization.At about this time,Carole Wise, a secretary who had accompanied Pate'One resolution,inessence,required that PresidentCarteracquireapproval of the Board of Directors before effectuating employment orpersonnel changes.181NLRB No. 66 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the meeting to take minutes, spoke up anddefended Frazier, saying he was not a militant. Atthis point, she was told by Andrew Carter that shewas not to speak at the meeting. Wise then toldPate she could remain no longer and left themeeting. Thereafter, the meeting continued and themotion to reinstate Frazier carried. Frazier wasreinstated on March 25.Subsequent to the March 21 meeting, the Carterssecured enough proxies to regain control of thestation,and at a special April 25 shareholdersmeeting, resolutions were passed rescinding many ofthe organizational changes effectuated by Mrs. PateinMarch.Later that day, Gamble, Jonas, and Wise werecalled separately into Andrew Carter's office anddischarged. At her exit interview, Wise was told byCarter that although she was a good secretary, herwork had been failing during the last month and ". ..that she had interfered with the management of thestation."At the hearing, Carter testified that hisreferencetoWise's"interferingwiththemanagement of the station" referred toWise'sstatement at theMarch 21 meeting where shedisputedCarter'scontentionsaboutJohnL.Frazier's alleged militancy.In dismissing the allegations regarding Gamble,Jonas, andWise, the Trial Examiner stated thatalthough he was willing to infer that the Cartersknew that in preparation of her resolutions Patefrequently called various employees and particularlyGamble, Jonas, andWise into her office forassistance,he found the evidence insufficient toshow the Carters knew these employees wereengaging in concerted protected activities. Inaddition, the Trial Examiner reasoned that even ifknowledge of protected activities were inferred,there is no substantial evidence to prove that theCarters discharged the employees for reasons otherthanCarter'sbelief that the three women wereamong the most active participants with Pate inabettingthelattertowrestcontrolof thecorporation from the Carters, and to change itsstructure and policies.The General Counsel has excepted to the TrialExaminer'sfindingsregardingthedischarges.Regarding Gamble and Jonas the issue is not freefrom doubt. However, we are unable to concludethat the General Counsel has presented sufficientevidence to support a finding that the Carters knewGamble and Jonas participated in the concertedactivities.In this respect, the record does not establish thatGamble and Jonas engaged in specific actsconstituting protected activity, and hence, the recordfurnishes no basis for inferring that such activitywas the predicate for the discharge of theseemployees. Accordingly, and solely on the basis ofthe lack of evidence in the record concerning theprotectedactivityoftheseemployeesandRespondent's knowledge thereof, we affirm the TrialExaminer's dismissal of the complaint insofar as itallegesGamble and Jonas were discharged inviolation of Section 8(a)(1).On the other hand, the record does establish thatWise engaged in specific activity protected by theAct and that this was the reason for her discharge.Accordingly, we find merit in the General Counsel'sexception to the Trial Examiner's failure to find thatWise was discharged in violation of Section 8(a)(1).Prior to her discharge by Carter, Wise had beenemployed for almost 3 years and was admittedly acompetent secretary. At all times material, Carterwas aware of employee discontent with workingconditions, and his opposition to employee efforts toimprove them was clearly demonstrated through hisunlawful discharge of Frazier. At the March 21stockholdersmeeting, Carter opposed Mrs. Pate'sproposal seeking reinstatement of Frazier and, indoing so, accused Frazier of membership in a Blackmilitantorganization.Carter rebukedWise whenshe spoke out in defense of Frazier by stating hewas not the militant type person Carter thought himto be. Thereafter, when Carter regained control ofthe station, he discharged Wise, telling her:She had been a good secretary. That her workduring the last month had been failing . . . [and]that she had interfered with the management ofthe station.Carter, in his own testimony, explained that hisreference toWise's interference with managementhad to do with her "outburst in the stockholdersmeeting." Other than this incident, the Respondentdoes not suggest that Wise had engaged .in anyspecificmisconduct or work derelictions during theperiod preceding her discharge.From the foregoing, it is clear thatWise'sstatements in behalf of Frazier were a substantialcontributing factor leading to her discharge. Carter'sexplanation of the reason for her discharge is itselfsufficient to support such a finding. But in anyevent, sinceWise, in defending Frazier, allied herselfwith the latter's efforts to secure improved workingconditions, her discharge could only be viewed as anadditional step inCarter's campaign to thwartemployee efforts to improve their terms andconditionsofemployment.Furthermore,sinceWise'sstatementsinsupportofFrazier'sreinstatement were protected activity and as she didnot express her position either in a manner or underconditionsaltering the protected nature of herconduct, we find, contrary to the Trial Examiner,thatRespondent violated 8(a)(1) by terminating herfor these reasons.4As the record shows the employees ceased work to protest the firings.one of which we have found to be unlawful,we further find that the April26 work stoppage was an unfair labor practice strike at its inception Thuseven if the strikers had been replaced at the time they unconditionallyapplied for reinstatement,Respondent was still under an obligation toallow them to return to their jobsChairmanMcCulloch does not agree with the reversal of the TrialExaminer's finding that the discharge of employee Wise was not unlawful KPRSBROADCASTING CORP.537AMENDED CONCLUSIONS OF LAWdischarging four employees allegedly forengaging in1.The following is substituted for the TrialExaminer's Conclusion of Law 2--2.By discharging John L. Frazier and CaroleWise, for having engaged in concerted activities fortheirmutual aid or protection, Respondent hasinterferedwith,coerced,andrestraineditsemployees in the exercise of rights guaranteed bySection 7 of the Act, thereby violating Section8(a)(1) of the Act."2.Add the following as Conclusion of Law 5:"5. The work stoppage engaged in by employeeswhich commenced on April 26, 1969, was an unfairlabor practice strike."ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodifiedbelow,andherebyordersthattheRespondent,KPRS BroadcastingCorporation,KansasCity,Missouri,itsofficers,agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,as herein modified:1.Paragraph 2(a) of the Order is amended toinclude the name of Carole Wise.2.The third indented paragraph of the notice tothe Trial Examiner's Decision is amended to read asfollows:WE WILL offer to each John L. Frazier, VaughnMcCormick, Andrew Peters, and Carole Wiseimmediate and full reinstatement to their formerorsubstantiallyequivalentpositionswithoutprejudice to any seniority or other rights orprivileges enjoyed and we will make each of themwhole for any loss either of them may havesuffered by reason of our discrimination againstthem.He perceives no adequate reason for rejecting the inference drawn by theTrial Examiner that the "real reason" for the discharge of Wise, as well asof employees Gamble and Jonas, was not the concerted activities of thethreewomen,but the Carters'belief that the women were "among themost active participants with Pate in abetting the latter to wrest control ofthe corporation from the Carters,and to change its structure and policies "A discharge for such a reason is not unlawful under the National LaborRelations ActTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT COHN, Trial Examiner: This proceeding, underSection 10(b) of the National Labor Relations Act, asamended (herein the Act), was held on July 15 throughJuly 17, 1969,' in Kansas City, Missouri, pursuant to duenotice.The issues litigated were (1) whether KPRSBroadcastingCorporation (herein theRespondent orCompany) violatedSection8(a)(l)of the Act byconcerted activities protected by Section 7 of the Act and(2)whetherRespondent's failure to reinstate certainemployees who participated in a concerted cessation ofwork on or about April 26, violated the said section of theAct. A related issue is whether or not the said cessation ofwork itself was caused by any unfair labor practice of theRespondent.'Upon the entire record in the case, including myobservation of the demeanor of the witnesses, and uponcarefulconsideration of the arguments made and thebriefs submitted by counsel for the General Counsel andcounsel for the Respondent, I make the following-FINDINGS AND CONCLUSIONS1.JURISDICTIONJurisdiction is admitted. The Respondent is a Missouricorporation, engaged in the business of commercial radiobroadcasting,with its offices and studios located inKansas City, Missouri. The Respondent, in the course andconduct of its business, annually sells or performs servicesvalued in excess of $100,000. The Respondentalso utilizesnational wire services and receives over $10,000 annuallyfor time sold to advertisers of national brand products.Ifind that the Respondent is, and has been at all timesmaterial, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act11.THE ALLEGED UNFAIR LABOR PRACTICESA BackgroundAt all times material, as previously noted, Respondentcorporation owned and operated Radio Station KPRS inKansas City, which is a commercial radio broadcastingstationwitha singlemetropolitan location. It hadapproximately 15 full-time employees and 4 part-timeemployees as of the time of the events herein The stockof the corporation was closely held among some halfdozen persons; however, no one shareholder had amajorityMr. Andrew R. Carter, president, and Mrs.Eugenia L. Pate, secretary-treasurer, had a majoritybetween them, and they along with Carter's wife, MildredM. Carter, composed the board of directors of thecorporation at all times material prior to March 21. Mrs.Carter,who was one of the minority stockholders, wasactive in the day-to-day management of the station havingthe positions of program director and personnel director.All of the aforementioned persons are Negroes, and itappears that the programs of the station are directed, inlarge part, to the Negro community in Kansas City.Late in November 1968, Mr. and Mrs. Carter informedMrs Pate that they, as individuals, were considering thepurchase of a radio station in Mobile, Alabama Althoughthe Carters assured Pate that this would not result in theselling of their interests in radio station KPRS or theirdeparture from Kansas City, Mrs. Pate clearly understoodthat the assumption of this new activity by the Carterswould necessarily result in her more active participation inthe responsibilities of day-to-day operation of KPRS. (SeeAll dates hereinafterrefer to thecalendaryear1969, unless otherwisespecifiedThe original charge wasfiledApril28,and amended June 4, thecomplaint and notice of hearing was issued June 10, and the Respondent'sanswer was filed June 19 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDG C Exh 2 )3Accordingly,inDecember,Pate, assuming that she wasto have a more dominant role in the management ofKPRS,commenced a program of educating herself as tothe functions of the several departments of the station aswellasvariousdutiesandresponsibilitiesof theemployees.In connection therewith,she discussed thesematters individually with employees in her office as wellas in other locations in the station itself.In addition, sheworked on these matters at her home at which, from timeto time, she invited the employees for discussions Pate,who had been in the radio business for a number of years,had ideas relative to the operation of the station which sheintended to put in the form of resolutions at the oncomingboard of directors'meeting then scheduled for January.(Thismeeting however was postponed until March 21becauseof an impending audit of the corporation'sbooks )The record reflects that employees of Respondent helda number of"meetings"during the last month of 1968and the first 4 months of 1969. However, the nature,number,and scope of such meetings are subject tosubstantial variance in the testimony of the employees atthe hearing.Thus, depending upon which witness onechooses to believe,the number of such meetings variedfrom approximately 25 down to 3 or 4.However, this isexplainable due to the fact that the meetings were notregularly scheduled and notice thereof was passed orallyfrom employee to employee while at work.In the natureof things, it is readily understandable thatmanyemployees simply were not notified of such"meetings "'Most of the meetings were held either at the home ofMrs Pate or at the home of employee John L. Frazier, anannouncer for the station who was discharged byRespondent in February,of which moreanonThere wasapparently at least one meeting after work hours at theradio station and perhaps one or two meetings at a publiclounge frequented by the employees.Apparently,the most frequent complaints or grievancesvoiced by the employees at the meetings related to thematter of talent fees for the announcers(discussed morefullyhereinafter),lowwages, inadequate income taxwithholdings,and inadequate recordkeeping procedures.Although the number of participants in the variousmeetingsvariedratherwidely,itappears that theemployees named in the complaint herein(who weresubsequently discharged)took an active part therein andattendedmost if not all of them From informationgleaned from the employees(aswell as from her ownexperience and other sources)Mrs. Pate, at the board ofdirectors'meeting held on March 21, proposed several'Theretofore,Pate's role at the radio station had been a somewhatpassive oneThat is tosay, while she was present on a daily basis and hadan office there, shedid nottake a very active role in the management ofthe stationHer function consisted mainly of opening the mail, makingbank deposits,signing the checks,and the like'Indeed,the definition of what constituted a "meeting" doubtlesslyvaried considerably among the employees Thus, sometestifiedthatmostof the time was taken up in discussion of business matters and only a smallpart to social or recreational activities,others testified that some of thegatherings actually consisted of nothing more than social affairsThe TrialExaminer recognizes as a matter of common knowledge and commonsensethat any group of employees of a common employer who happen to gatherat a private home or a public lounge would quite naturally spend sometime talking about their experiences and problems while at work since, ofcourse, that occupies most of their waking hours It may be reasonablyinferred that some of the employees here had such gatherings in mindwhentheytestified that they attended one or more"meetings "resolutions relating to changes in the structure of thecorporation and to its policiesHowever, prior to March21,one of the principal participants in the aforesaidemployee meetings, John L Frazier, was discharged onFebruary 4. Since that discharge was a subject discussedat the said March 21 meeting, we will regress a momentfor the discussion of facts and circumstances relating tothe discharge of John L. Frazier, which is alleged in thecomplaint as the violation of Section 8(a)(1) of the ActB The Discharge of John L FrazierFrazier (sometimesreferred to in the record simply asJohn L ) commenced working for the Company in April1966 and was continuously employed as an announcer andnewscaster until his discharge on February 4 He and twoother employees, Vaughn McCormick and Chris King,constituted the complement of announcers employed byRespondent.As previously set forth, Frazier was a principalparticipant in some of the employees' meetings with Mrs.Pate.His particular grievance was the refusal of theRespondent to pay announcers a talent fee This term isused to denote an additional fee paid by an advertiser(usuallyanationaladvertiser)when the voice of aparticular announcer is requested to sell its product overthe air. The record shows that on February 3 Frazierinitiateda conversation with President Andrew Carterconcerning this subject in the latter's officeAlthoughthere is some variance in the testimony of the two men, itappears that Carter took the position that talent fees werepaid only to celebrities and since Frazier had been in thebusiness only a matter of 2 1/2 to 3 years Carter did notfeel that Frazier had either the ability or the experience towarrant the payment of a talent fee. Moreover, accordingto Carter, most of the radio stations in Kansas City didnot pay talent fees and it was not the policy of theRespondent to do so. Frazier left.A short while later that day, Frazier had a conversationwith the other two announcers, McCormick and King,concerning the matter of talent fees, and advised them ofhisconversationwithCarterAfter some discussion,Frazier told them that he would seeka meetingwith theCarters on behalf of all of the announcers concerning thereceipt of talent fees for the announcers, to which theyagreedAccording to the testimony of Frazier, hethereupon- the same day - requested of Mr and Mrs.Cartera meetingregarding the matter of the talent feeson behalf of the threeannouncers,and the Carters agreedto a meetingHowever, no time or other circumstancesfor such meeting were established 'The following day, February 4, Frazier was dischargedby Andrew Carter in the latter's office in a conversationinwhich only the two men were present. Frazier testifiedas follows respecting that conversation-Igot off work at 10:00 o'clock, and I was informedMr Carter wanted to see me upstairs. I went upstairsandMr. Carter told me that, I believe in his words,"We no longer have any use for you at the station, youhave outgrown KPRS, and we have come to the partingof the ways."'The Carters denied that any such second meeting on February 3 tookplaceHowever, such denial is not credited In addition to demeanorconsiderations,Inote that Frazier's testimony is corroborated in thisrespect by that of Chris King who stated that Frazier "told usat they(the Carters)had agreed to a meeting with us " KPRS BROADCASTING CORP.Ididn't think this was fair, and the first thing thatcame to my mind was the F.C. C SoI told him I wasgoing down to the F.C. C. andcomplain about it. Heasked me for my key to the station.I told him I didn'thave it on me. It was on my key chain downstairs. Iwent down and got my key and returned it upstairs to-him.And I went downstairs to gather my belongings. Hetoldme it wouldn't be necessary to clear the studio out,but just to get my own papers. And he followed mefrom studio to studio,he checked through them, and Ihad nothing that belonged to the studio,and he gaveme my check downstairs at the door, and I left 6Pursuant to a resolution passed at the board ofdirectors'meeting on March 21 (of which moreanon),Frazierwas rehired and returned to work on or aboutMarch 25Analysis and Concluding Findings Respecting theDischarge of John L. FrazierRespondent does not question the fact that the issue ofpayment of talent fees, being a form of employeeremuneration,isa legitimateconcern of employees andone properly subject to protection of employees' rightsunder Section 7 of the Act, where such is the object ofemployees'"concertedactivitiesforthepurposeofcollective bargaining or other mutual aid or protection" Rather, the Respondent's defense is bottomed on thecontention thatRespondent had a valid reason fordischarge, i.e., the failure of Frazier to perform assigneddutiesRespondent also points to (1) failure to proveRespondent's knowledge of alleged concerted activities,and (2) failure of the proof to show a causal connectionbetween the concerted activity and the motivation for thedischarge.However, I have found, based upon substantial, credibleevidence that the announcers did request a meeting withAndrew Carter for the purpose of discussing this issueshortly after Carter had expressed company policy againstpayment of such fees to Frazier; that Andrew Carter,upon learning thatannouncersintended to put up a unitedfront on the subject, determined to nip thecampaign inthe bud and thereuponsummonedFrazier to his office atthe next opportunity and summarily discharged him forthat reasonAccordingly, I conclude that the dischargewas causally related to the concerted activities of theemployees and protected by Section 7; therefore, I findthat it constituted a violation of Section 8(a)(1) of theAct, and I shall recommend an appropriate remedy ''Carter's description of the exit interview varies substantially with that ofFrazier In essence,Carter testified that he discharged Frazier because thelatter announced that he would not do an announcement on behalf of aparticular sponsor unless he was paid a talent feeThiswas, according toCarter's testimony,an announcement which had already been sold, andI'm unable to believe that Frazier would abruptly refuse to do it in themanner statedAccordingly,forthisreasonaswellasdemeanorconsiderations,I credit Frazier'As to Respondent's knowledge of the employees'concerted activities onthis issue,counsel for the General Counsel in his brief relies, in addition tothe testimony of the announcers,upon the testimony of Mrs Pate whostated that the subject of the talent fees came up in discussions betweenMrs Pate and Mrs Carter, indicating that Mrs Carter was cognizant ofthe employees'complaintHowever, the record is vague as to the date ofsuch conference or conferences so that it is somewhat uncertain as towhether such took place before or after February 4 In the light of suchambiguity,I have given little weight to the testimony of Mrs Pate on thisissue and rely mainly on the testimony of the announcersC. TheMarch 21 Meetings539As previously noted, there were two significantmeetings of the Respondent corporation on March 21. astockholders' meeting followed immediately by a board ofdirectors'meetingSometime prior to these meetings,Mrs.Pate had secured from at least two minoritystockholders their proxies or agreement to vote in favor ofher ideas respecting future organization and operation ofthe corporationaswell as awillingness to serve as adirector of the corporationThus, at the stockholders'meeting, the board of directors was expanded from threemembers (Mr. and Mrs. Carter and Mrs. Pate) to fivemembers (the three named directors plus Dr Dixon andRevWilliams)A board of directors' meeting was heldimmediately thereafter in which the first order ofbusinesswas the election of officers, as follows.Mrs.Pate,chairmanoftheboardofdirectorsandsecretary-treasurer;Andrew R. Carter, president andgeneralmanager; and Dr. V. L. Dixon, vice president.Mrs. Pate then proceeded to make a rather extensivereport on the present state of the corporation with variedsuggestionsastoimprovementsboth in terms oforganization, personnel changes, and policies of the radiostation 'As particularly respects the issues in the instant case,Mrs. Pate, in discussing the public relations policies of thestation, referred to the "recent dismissal of our top D.J.(disc jockey) John L Frazier." It appears that hisdischargecausedunfavorablereverberationsinthecommunity, particular among some of the high schoolstudents to whom he had made a speech. Mrs. Patepointed out that Frazier's efforts, most of which weremade on his own time, reflected favorably upon KPRS.Accordingly, she felt that Frazier should be reinstated tohispositionasannouncerwith retroactive pay fromFebruary 20,9 and proposed a resolution to that effectTheminutesof the meeting indicate that "muchdiscussion ensued," and the record herein reflects that Mr.andMrs. Carter strenuously objected to the proposedresolution. They argued that Frazier belonged to a blackmilitant organizationand that if he returned to work, hewould be a source of trouble to the Company At thatpoint, employee Carole Wise, a secretary who was takingnotes at the meeting, spoke up and defended Frazier,stating that he was not, in fact, the militant person whichAndrew Carter had pictured him to be. Whereupon,Andrew Carter stated that she was not to speak at themeetings.Wise then told Mrs. Pate that she could remainno longer and left. The minutes of the meeting reflect thatMrs. Pate's resolution respecting John Frazier carriedexcept that there was no provision for retroactive pay 10Continuing her report, Mrs. Pate pointed out the needfor a more dynamic and aggressivesalesmanager (thecurrent sales manager was John Carter, son of AndrewandMildredCarter)She proposed a resolution thatAndrew Peters, who was presently on the staff as asalesman,be promoted to the position of sales managereffective immediately.However, the decision on thatresolution was to hold the matter in abeyance for a periodof 90 days in which time the work of Andrew Peters wasto be observed and reevaluatedMrs. Pate then proceeded'See the minutes of the meeting(G C Exh 3)'The date of February 20 was apparently chosen because Frazier hadreceived severance pay which effectively paid him at his daily rate untilsuch date"Frazier returned to work at KPRS on or about March 25 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDtopointout thatMrsCarterhad been "grosslyoverworked" during the past several years by virtue of herholding many and varied positions with the organization,and suggested that she be relieved of some of themparticularly as respects the accounting department. Pateofferedtheresolutionwhich, in effect, placed theaccounting department under the supervision of a CPAfirm, and that employee Sharon Gamble "be appointedchief accountant to work under the supervision of the[CPA firm] until such time as this Board of Directorsshall decide this supervision is no longer necessary." Thatresolutionwas adopted. An additional resolution, whichwas adopted, elevated employee Haywood Smith to theposition of chief of IBM operations under the direction ofthe said CPA firm. The meeting was then adjourned.D. TheApril 25Meeting and the SubsequentDischargesof EmployeesShortly after theMarch 21 meetmg, Andrew andMildredCarter set about to secure sufficient proxiesamong the minority stockholders to reverse the actionsinitiated and instituted by Eugenia Pate. By April 14 theyhad secured the votes of a majority of the shares, andthereupon gave notice to the existing board of directors ofa call for a special meeting of the shareholders of thecorporation to be held on April 25.Whereupon at 10 a.m on Friday, April 25, a specialshareholders' meeting of the corporation was held. At thatmeeting,the shareholders,interalia,passed resolutionsreducing the board of directors back to three persons, andrestored to the president the ordinary duties incidental tohis office deleting any restrictions upon his office passedat the previous shareholders' meeting." The followingthreepersonswere then nominated and elected asdirectors:Andrew R. Carter, Mildred M Carter, andEugenia L. Pate. The meeting was then adjourned to beimmediately followed bya meetingof the new board ofdirectors.' 2At the board of directors' meeting, the board,interalia,electedAndrew Carter as president; John Carter asvicepresident;DonaldH.Loudon (attorney forRespondent) as secretary; andMildredM. Carter astreasurer and assistant secretary. It was further resolvedthat since there was no such title as "chairman of theBoard of Directors" in the bylaws, "no person shall use orclaimsuch title";" only Andrew R. Carter, Mildred M.Carter, or John Carter were authorizedto signchecks forthe corporation; and Eugenia L Pate was employed asconsultant by the corporation at a salary of $10,000 perannum.The meeting was then adjourned.Later that day, Andrew Carter fired three employees ofthe corporation (Carole Wise, Sharon Gamble, and LauraJonas),whose discharges are a subject of theinstantproceeding. The classifications and work history of eachof the three with the Respondent will be briefly set forth-CaroleWisehad been working for the Company sinceJune 1966 in various capacities.Most of her experience"At the March 21 shareholders'meeting, the duties of the president ofthecorporationwere severely circumscribed by the passage of anamendment to the bylaws of the corporation which,in essence, providedthat he should have general oversight of the business of the corporationexcept that"all employment of personnel,assignmentof duties, and fixingof salariesor ofcompensation, shall besubject to the subsequentapprovalof the Board of Directors by majorityvote"See Resp Exh 2"See Resp Exh 4"Thisresolution foreclosed Pate from using the titlewas as a secretary to the officers of the Respondent, andas such she had her own office adjacent to that of theofficers.Thereisnodispute as to her competency as asecretary; however, according to the testimony of MildredCarter,Wise became quite unattentive and carelessrespecting her work performance particularly followingtheMarch 21 meeting, and that Wise did not appear torecognize or appreciate Mildred Carter's authority as inthe past."Wise testified that at the exit interview with PresidentCarter, the latter told her that she had been a very goodsecretary,but that she had made the mistake ofinterferingwith her employer. Carter's version of theconversation is not essentially different:Isaid toMrs.Wise that she had been a goodsecretary.That her work during the last month hadbeen failing. I said that she had interfered with themanagement of the station."Sharon Gamblehad worked for the Company sinceSeptember 1968 as a bookkeeper and accountant, havinghad some prior experience in this field in Chicago. Whenshe first became employed with Respondent, she lived fora short while at the home of Mr. and Mrs Carter. Theredoes not seem to be a dispute as to her competency orskillas an accountant (she receiveda raiseinwages inNovember 1968), but she had a rather chronic habit ofbeinglateforworkfrom the beginning of heremployment. Andrew Carter testified that he had spokenwithGamble on several occasions concerning thisdereliction,but there is no evidence that he everthreatened discharge if she did not improveMildredCarter testified that approximately a weekbefore the discharge, she recommended to Andrew CarterthatGamble be terminated because "primarily .shewas not doing her work, she was not staying in the office,she was spending most of her time downstairs, she did notcome to work on time and nothing was happening. It waslike a picnic.""Gamble testified that at the exit interview, AndrewCarter told her that while she had been a goodaccountant, she had made one mistake - she had put the"corporation in jeopardy" and that he would have toterminate her. Gamble replied that she wished to say onlyone thing - that right "would out" and that she stood upfor what she believed in.""It is to be recalled thatWisewas involved in the incident attheMarch2: boardof directors'meeting atwhichshe disputed the contentions ofAndrew Carterrespectingthemilitancy of John L FrazierMrs Cartertestified that following the meeting, she advisedWise that the latter, as asecretary,shouldnever challengethepresidentof the corporation,whereupon,Wise retorted that she still did not believe a word of whatAndrew Carter said - thatitwas still a lie - and walkedout of theroom"Cartertestifiedthat his reference to "interfering with themanagementof thestation"had to do with Wise's "outburstinthestockholdersmeeting ""KPRS was housedina two-storybuddingGenerally speaking, theexecutiveofficeswere located on the second floorwhere, in addition,SharonGamble and Carole Wise had their offices On the first floor werelocated theproduction facilitiesof Respondent,and the record reflects thatalthough there was anemployeelounge, the employees customarily utilizedthe production room as akind of gatheringplace for informal discussionsduring their break periods It was to this area that MrsCarter hadreference when she stated that Gamble and Wise were spendingtoo muchof their time"downstairs ""Carter's version of the conversation did notincludeany reference toplacing the corporationin jeopardyHe stated that his reasonfor firingGamblewas because she wasperpetually late forwork,concerning whichhe had spoken to her on several occasions. Beyond thathe accused her of KPRSBROADCASTING CORP.541Laura Jonaswas employed by Respondent in October1966,andworked for approximately 2 years as areceptionist. InNovember 1968, she was made a trafficclerk which job consisted of typing contracts, listening totapes of public service advertisements, and keeping aproduction logwhichwould reflect the time theannouncerswere putting to commercial copy in theproduction room. In addition, Jonas also acted as a reliefperson at the receptionist desk.MildredCarter testified that Jonas performed herduties satisfactorily until afterMarch 21 when thereappeared to be a breakdown in the operation particularlyas respects material to be recorded to go on the air.Carter felt that Jonas was covering for a dereliction byJohn Frazier.Continuing,Carter testifiedasfollowsrespecting Jonas.A. I found her to be evasive in giving me answersabout her work and the like, and I was not gettinganything from her I found her away from her desk,too. She was frequently back in the production roomwith the othergirls.There was sort of a breakdownthat came about in the entire operation and it was myfeeling [had]" I made the recommendation, that she nolonger was interested in her work or in working withme.Q.When you made the recommendation for what9A. For her termination.Q.When did you make that recommendation?A. This, too, was about a week or a week and a halfbefore she was terminated .. .Jonas testified that at the exit interview on April 25,Andrew Carter told her that she had been one of theemployees he "had high hopes for but because you saw fitto interfere inmanagement I am going to have toterminate your job." Jonas replied that she had tried to doeverything anyone had ever asked her to do, and Cartertestified that she explained that she had been confusedbecause she had had so many bosses that she was not surewhose orders she should obey. However, Carter told herthat he was sorry but that he still had to terminate her.E The Employees Walk Out in Protest, andSubsequent EventsLater in the afternoon of April 25, John Frazier learnedfrom Sharon Gamble what had taken place at theshareholders' and board of directors' meetings, and wasalsoadvisedof the discharges of the three femaleemployees. He told Carole Wise that he intended to walkout in protest and that he would call a meeting ofemployees at his home that evening to advise them of hisintentions.Accordingly,on the evening of April 25approximately 13 employees of the Respondent gatheredat Frazier's home and voted unanimously to walk out thefollowingday in protest of the firing of the threeemployees. A statement to that effect was drafted at themeeting and was presumably released to the news mediathe following day. (See G. C. Exh. 2.)The following morning, Saturday, April 26, the 13employees assembled down the street from the radiostation, but did not report for work. However, the stationoperated that day through the efforts of the Carters andbeing "argumentative"Inasmuchas Carterdid not deny the statementattributed to him by Gamble, and the latter impressed me as being acandid and honest witness, I credit her testimony."Thisis evidently a mistake in the transcript The context indicates thatthe word should be "when "thehandfulof remaining employees who did notparticipate in the protestNo picketing occurred on thatday or the following dayOn Monday, April 28, the employees contacted theCharging Party, an attorney in Kansas City, and thecharge in the instant case was filed with the Board'sRegionalOfficeAt approximately 3 o'clockMondayafternoon, the employees returned to KPRS and soughtan audience with Mr. Andrew Carter. The latter indicatedthat he would see three of them as a representativecommitteeAccordingly, John Frazier, Carole Wise, andHaywood Smith presented themselves in Andrew Carter'soffice.With Carter was Mildred Carter and John Carter.Frazier read aloud the names of the following 14employees and this was followed by a colloquy which wasrecorded by Carole Wise:Nadine RobbinsChris KingLaura JonasVaughn McCormickHaywood SmithBradleyWallaceDeloris ChismCleo BeardCarole WiseJulian RidingSharon GambleAndy PetersDell RiceJohn L. FrazierJohn L.. As of this moment, we would like to haveour jobs back As of this moment, we are asking to bereinstated.Mr. Carter: You walked off without any word ofjustification and now you ask to be reinstated with nomore comment than that?John L : Yes.Mr. Carter: Three of the people whom you read offthat list I had fired. Then what you're demanding isthat these three people be reinstated.John L.: Yes.Mr. Carter: No, I'm not interested.Mrs. Carter: I suggest you go to the Missouri Labor.John L.: We asked to speak to Mr Carter.Mr. Carter: This is my office You will be courteousas long as you are in here.John L.: We asked the receptionist to speak to Mr.Andrew Carter.Mr. Carter: You have just finished. GoodbyJohn L.: Thank you."[All Exit]The following day, Tuesday, April 29, the employeesestablished, for the first time, a picket line about the radiostation.They carried homemade picket signs whichreflectedthefollowinglegends:"Unfairfiring,""Inadequate tax withholding," "Mismanagement," "Notserving the Black community," and perhaps a few others.The picketing had not ceased as of the time of the hearingherein.On May 23 all of the protesting employees, exceptNadine Robbins, sent to Respondent individual telegramsunconditionally applying for reinstatement.20 As of thetime of the hearing herein, all employees who walked outinprotesthad been reinstated with the exception ofAndrew Peters, John L Frazier, and Vaughn McCormick."See GC. Exh 4 Thereisno essential disagreement among any of theparties that the foregoing represents the eventswhichtranspired in theoffice of Andrew Carteron this occasion"Nadine Robbins sent such a telegram on June 10 and was subsequentlyreinstated to employment in September following a leave of absence whichwas agreedto by bothparties 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn June 13, the Respondent, while still maintaining thatLaura Jonas was discharged for cause and had never been"a victim of any unfair labor practice" on the part ofRespondent, made an offer to Jonas to return to work attheCompany Jonas accepted the offer, and returned towork on June 17 as secretary to the news director at thesamerate of pay she was receiving before she was fired.Analysis and Concluding FindingsItisthe theory of the complaint that Respondentdischarged the three female employees on April 25because they engaged in "concerted activities" for"mutual aid or protection," which conduct is protected bySection 7 of the Act. Thus, the action of Respondent issaidtohaveviolatedSection8(a)(1)of the ActRespondent's defense is based on its contention thatRespondent's officers had no knowledge of any suchconcerted activity, and, in any event, that there was lackof proof that such activities were the motivation for thedischarges, i.e , that the three were discharged for cause.After a careful consideration of all the evidence in therecord as a whole, I find and conclude that there is lackof substantial evidence to support the position of theGeneral Counsel.It is, of course, the position of the General Counsel thatthe "concerted activities" engaged in by the employeesconsisted of the meetings they attended from Decemberthrough April in which they discussed their grievances atthe radio station and, with Mrs. Pate, planned a course ofconduct designed to remedy at least some of them. Therecan be no disagreement with the proposition that suchconduct could constitute concerted activities protected bySection 7 from discharge. However, a necessary predicateis,asRespondent points out: (1) Respondent's officialsmust have known about such activity, and (2) it must havebeen the cause of the discharge; i.e., the discharges musthave occurred because the officials did not sanctionactivitiesengaged in by the employees for their own"mutual aid or protection "There is certainly no direct evidence that either AndreworMildred Carter knew of the meetings Every witnesswho was interrogated on the subject denied that theCarters had been notified of any of the "meetings," norwere they (the witnesses) aware of any manner in whichtheCarters may have learned about such meetings. TheCarters, of course, denied knowledge.In his brief, General Counsel relies mainly on thetestimony of Pate to prove knowledge. He points out thatPate's office was in full sight of Andrew Carter's and thatshe testified that in preparation for her resolutions shefrequentlycalledinvariousemployees (particularlyGamble,Wise,and Jonas) for assistance.However,assuming thatMr. and/or Mrs. Carter observed suchactivities (which inference I am willing to draw under thecircumstances), such evidence is lacking in proof ofconcertedactivities by the employees; it proves only theirparticipationwithMrs. Pate inheractivities,which, ashereafter discussed, I believe to be the key on this aspectof the case.'In sum,Ido not believe that there issubstantial evidence on this record to prove knowledge bythe Carters ofconcertedactivities of the employees priorto the discharges of the three women."Indeed, Pate testifiedthatMr Carter was aware thatshe (Pate) wastalking to the employees about their problems becausethey (Pate and MrsCarter)spent hours talking about such thingsHowever,Pate concededthat she nevertold the Cartersof the meetings at her homeMoreover, I am not convinced even if knowledge ofsuch activities be inferred through utilization of some legalfiction such as the "small plant doctrine,"" that there issubstantial evidence to prove that the Carters dischargedthe employees because the latter engaged in such activitiesfor their own "mutual aid or protection." Rather, I amconvinced that the "real reason"" for the discharges wasbecause the Carters believed the three women to be (andthey were) among the most active participants with Pateinabetting the latter to wrest control of the corporationfrom the Carters, and to change its structure and policiesIn short, the discharges were clearly meted out by AndrewCarter (when he regained power to do so) in retributionfor these activities and not because the employees mayhave gotten together and grieved about some of theirconditions of employment, although such activities did, insome measure, overlap.That such was the actual motive behind the firings isevidenced by the fact that it was Pate and not theemployees who initiated the "meetings" and that suchwere conducted primarily for her edification rather thanthe employees. But more importantly, Andrew Cartermade it abundantly clear at the exit interviews with thethreewomen that they were being fired because they"interferedwithmanagement"and"placedthecorporation in jeopardy."While the argument could be made that these phrasesmeant only that the employees could endanger thecorporationbyseekinghigherwagesorotherimprovements in their working conditions, I am convincedthatAndrew Carter was not really concerned about suchmatters.Rather,hewas greatly troubled by theemployees' aiding and abetting Eugenia Pate in herobjectivesand their resulting apathy and lack ofcooperationwithandobeisance toMildredCarterfollowing theMarch 21 meeting. The latter reasons were,inmy view, the dominate ones in motivating Carter todischarge the employees, and I so find. Accordingly, Ishall recommend that this allegation of the complaint bedismissed.However, the fact that the legality of the dischargeshavebeenuphelddoesnot,of course, remove theprotectedcharacterof the resulting walkout of theemployees on April 26. It is well settled that suchconcerted conduct is protected under Section 7 where, ashere, the protestants believed the Respondent's action tobe violative of the statute. 14 As such, it is equally plainthat the Respondent was obliged to reinstate them upontheirunconditionalapplication therefor, assuming thattheirpositionshad not been filled by the hiring ofpermanent replacements. But the application of April 28was clearly conditional upon Respondent's reinstatementof the three dischargees. Accordingly, this would not havebeen effective even if the discharges had been found tohave been unlawful;SSa fortiori,suchwould not beefficacious here.Aspreviouslynoted,allstrikingemployeessubsequentlymadeunconditionalapplicationsforreinstatement by telegram on May 23 Since that date, allstrikershavebeenreinstatedexceptforFrazier,"See, e g ,Malone KnittingCompany,152 NLRB 643, enfd 358 F 2d880 (CA 1)"See N LR B v Brown d/b/a BrownFood Store,380 U S 278"See,e g , Phaostron Instrument & ElectronicCompany,146NLRB996, 1004"Allegheny Pepsi-ColaBottlingCo ,134 NLRB388, enfd312 F 2d 529(C A 3) KPRSBROADCASTING CORP.McCormick, and Peters 26As respects the reasons for not recalling these threepersons,Mildred Carter testified that she felt that "toreturn John L. to the staff would not be in the bestinterest of the station and the personnel.... I do not feelthathewould work harmoniously with me, or withmanagement for that matter, from the statements he hasmade to me when I attempted to talk to him " Mrs.Carter also intimated m her testimony that the reason fornot reinstating Frazier was his involvement with blackmilitantgroups particularly on the picket line during thefirstweek following the walkout However, she concededin a preheating affidavit taken by a Board agent on May5 (following such alleged disturbances) that "as far as[she]knew John L. Frazier had not engaged in anymisconduct before he was terminated or after he wasterminated."There is no record evidence that Frazierengaged in violence or other misconduct while on thepicket line, or elsewhere.As to employee Vaughn McCormick, Mildred Cartertestified that he was not recalled because she had beentold that during the time of the walkout several peoplehad been threatened and this conduct was attributed toMcCormickHowever, therewasnoactualproofpresented on this record that McCormick had, in fact,engaged inany such misconduct, and, in the absence ofsame,IfindRespondent's belief insufficient to depriveeitherMcCormick or Frazier of the rights to which theyare entitled under Section 7 of the Act.27There is no record evidence as to why Andrew Peterswas not reinstated following his unconditional application,Mildred Carter testifymg that he did not come under herjurisdiction inasmuch as hewas inthe sales department.In itsbrief,Respondent points out that there is somerecord evidence to the effect that Respondent was seekingto securea newstaff on April 26 to operateits station,and therefore an inference is warranted that the threemale employees were not rehired because they had beenlegally replaced.However, aside from the fact that thiswas not contended by the Carters at the hearing andtherefore appears to be merely an afterthought, the burdenof proof on thisissueisupon the party making thecontention, i.e , the Respondent. There being no evidencethat the three strikers had been replaced at the time ofunconditional application, and lack of substantial evidencethat they had engaged in misconduct of a nature todeprive them of their Section 7 rights, I shall recommendthat all three male employees be immediately reinstated totheir former or substantially equivalent positions, withbackpay. S8"GeneralCounsel makes no claim that such reinstatements were notpromptlymadeby Respondent Accordingly, no backpayclaim is made onbehalf of anyof the strikers based on lack of diligenceon the part ofRespondent in making the reinstatementsnN L R BvBurnupandSims,Inc,379 U S 21, see alsoN L R B vIndustrialCottonMills (Division of J P Stevens Co ).208 F 2d 87 (C A4)2'In itsbrief,Respondent relies onN L R B v LocalUnionNo1229,I B E W,346 U S 464, 476, in supportof its position that Respondentwas underno dutyto reinstate the strikersbecause they were disloyal and,by their picketsigns, held the stationup to "contemptand ridicule " Ibelieve thecited case to be distinguishableon at least two grounds (1) Thestrikers here did not disparagethe qualityof the station'sproduct butmerely sought to redirectitsefforts towardmore serviceto the blackcommunity,and (2) the Court pointedly foundthe attackof the strikersthere.relateditself to no labor practiceof the companyitmade noreference to wages, hours or working conditionsThe policies attackedwere thoseof finance and publicrelations for which management, notIll.THE REMEDY543Having found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) oftheAct, I shall recommend that it cease and desisttherefrom and that it take certain affirmative actiondesigned to effectuate the policies of the ActIhave found that the Respondent discharged John L.Frazier on February 4 but Respondent having voluntarilyreinstated him to his former position on March 25, I shallonly recommend that Respondent make Frazier whole forany loss of earnings he may have suffered because of theRespondent's action against him with backpay computedin the customary manner. (F.WWoolworth Company,90 NLRB 289;IsisPlumbing & Heating Co.,138 NLRB716)Having found that Respondent unlawfully failed' andrefused to reinstate three of its employees who concertedlyceasedwork on April 26 in lawful protest against thedischargeof the three female employees, I shallrecommend that the Respondent be required to make eachsuch employee whole for any loss of earnings he may havesuffered during the period between May 28 (which is 5daysfollowingthedatesuchemployeesmadeunconditional application for reinstatement, i e , on May23), and terminating on the date of Respondent's offer ofreinstatement.Since a discharge for engaging in protected concertedactivitiesgoes to the heart of the Act, and becauseRespondent has demonstrated a hostility to its employeesavailing themselves of those rights, I shall recommend anorder coextensive with the rights guaranteed in Section 7 29On the basis of all of the foregoing and the entirerecord, I hereby make the followingCONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.By discharging John L Frazier, for engaging inconcerted activities for hismutual aid or protection,Respondent has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed inSection 7 of the Act, thereby violating Section 8(a)(l) ofthe Act.3.By failing and refusing to reinstate John L. Frazier,Vaughn McCormick, and Andrew Peters to their formerpositions upon their unconditional application therefor,Respondent further interferedwith,restrained,andcoerced employees in the exercise of rights guaranteed inSection 7 of the Act, thereby violating Section 8(a)(1) ofthe Act4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the basis of all the foregoing, and upon the entirerecord in this case, and pursuant to Section 10(c) of thetechnicians,must be responsibleThe attackaskedforno publicsympathy or supportItwas a continuing attack,initiatedwhile off duty,upon the veryinterestswhichthe attackerswerebeing paid to conserveand develop Nothing could be further from the purpose of the Act thanto require an employer to finance such activitiesNothing wouldcontribute less to theAct's declared purpose of promotingindustrialpeace andstabilityHere, on the otherhand,the strikersmade every effortto gain publicsupport fortheir causewhich stronglyasserted unfair laborpractices ofRespondent as well as seeking to alter other policies."SeeBaltimoreLuggage Company,171NLRB No 191 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, I hereby issue the following:RECOMMENDED ORDERItisherebyorderedthatKPRS BroadcastingCorporation, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Discharging or otherwise discriminating againstemployees for exercising rights guaranteed by Section 7 ofthe Act.(b)Refusing to reinstate employees who have engagedin concerted activities for their mutual aid or protection(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedby Section 7 of the Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Offer to the following employees immediate and fullreinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or otherrights and privileges, and make each of them whole forany loss of earnings they may have suffered as a result oftheir discharge and/or refusal to reinstate, in the mannerprovided in the Remedy section of this Decision- John L.Frazier, Andrew Peters, and Vaughn McCormick.(b)Notify those employees listed above if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and` the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary and relevant for determination of theamount of backpay due(d) Post at its radio station in Kansas City, Missouri,copiesof the attached notice marked "Appendix."10Copies of said notice, on forms provided by the RegionalDirector forRegion 17, after being duly signed byRespondent's authorized representative, shall be posted bytheRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in"In the event no exceptions are filedas provided by Section 102 46 oftheRules and Regulationsof theNational Labor Relations Board, thefindings, conclusions,recommendations,and RecommendedOrder hereinshall,as provided in Section102 48 of theRules and Regulations, beadopted by the Board and become its findings,conclusions,and order, andall objections thereto shall be deemedwaived forall purposes In the eventthat the Board's Order isenforcedby a Judgmentof a United States Courtof Appeals,thewords in the notice reading "Postedby Order of theNationalLabor Relations Board"shallbe changedto read "PostedPursuant to a Judgment of the United StatesCourt of AppealsEnforcingan Order of the NationalLaborRelations Board "conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material(e)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith 11IT IS FURTHER RECOMMENDED that the complaint bedismissed in all other respects11 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPosted by Order of the National Labor RelationsBoard an agency of the United States GovernmentWE WILL NOT discharge or otherwise discriminateagainstour employees for engaging in concertedactivities for the purpose of mutual aid or protection.WE WILL NOT refuse to reinstate employees becausetheyconcertedlyceasedwork or picketed undercircumstances protected by Section 7 of the Act.WE WILL offer to each, John L. Frazier, VaughnMcCormick, and Andrew Peters, immediate and fullreinstatement to his former or substantially equivalentpositionwithout prejudice to any seniority or otherrights or privileges previously enjoyed, and will makeeach of them whole for any loss he may have sufferedby reason of our discrimination against him.WE WILL notify the employees named above whohave not been reinstated, if presently serving in theArmed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelectiveServiceAct and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed ForcesDatedByKPRS BROADCASTINGCORPORATION(Employer)(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialAny questions concerning this notice or compliancewith its provisions may be directed to the Board's Office,610 Federal Building, 601 East 12th Street, Kansas City,Missouri 64106, Telephone 816-374-5181